DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1-20, applicant claimed for a “process execution management processor to manage execution of two or more processes each of respective starting conditions of which is an execution state of another process”.  Applicant is required to clarify what are “two or more processes” and “execution state of another process”?
As per claims 1-20, applicant claimed for a “recovery control processor to issue to the process execution management processor an instruction saying that when there exists a process whose starting condition is an execution state of a process in which an abnormality has been detected by the process abnormality monitoring processor, all of processes including the process whose starting condition is the execution state of the process in which the abnormality has been detected should temporarily be stopped and saying that after the process in which the abnormality had been detected has restarted, execution of the processes that have temporarily been stopped should be resumed, wherein the process execution management processor compares the starting conditions with an execution state of said another process; in the case where there exists a process whose starting condition coincides with the execution state of said another process, the process execution management processor starts the process so that processing is executed; when the execution state of said another process becomes not to coincide with the starting conditions, the process execution management processor stops the process that has been started and whose processing is under execution, and restarts the process in which the abnormality has been detected and resumes processing of the process that has temporarily been stopped, in response to an instruction from the recovery control processor”.  Applicant is required to simplify the claim’s language because there are some repeated processes.
Claim 1 recites the limitation "the case" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the case" in lines 23 and 29.  There is insufficient antecedent basis for this limitation in the claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al. (US 5,964,811) disclose a diagnostic and control system first checks the current operation status of the vehicle engine, when a malfunction (abnormality) condition being detected by diagnostic sensors, then a selection of optimum corrective measures (recovery) is then made and carried out taking into account the safety of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 9, 2022